          Case 1:19-cv-11695-WGY Document 6 Filed 09/16/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                                                            Civil Action
                                                                            No: 19cv11695-WGY

                                     William McDevitt et al
                                            Plaintiff

                                                v.

                                      Back Bay Sign, LLC
                                          Defendant



                                    NOTICE OF DEFAULT



        Upon application of the Plaintiff(s), William McDevitt and Painters and Allied Trades
District Council No. 35 Trust Funds, for an order of Default for failure of the Defendant(s), Back
Bay Sign, LLC, to plead or otherwise defend as provided by Rule 55(a) of the Federal Rules of Civil
Procedure, notice is hereby given that the Defendant(s) have been defaulted on September 16, 2019.



                                                            Robert M. Farrell,
                                                            Clerk of Court


                                                                    /s/Matthew A. Paine
                                                            By:
                                                                    Deputy Clerk
